        Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ELIAS INDUSTRIES, INC.,                             )
                                                    )
                                                    )                2:20-CV-01011-CCW
                Plaintiff,                          )
                                                    )
        v.                                          )
                                                    )
KISSLER & CO. INC.,                                 )
                                                    )
                                                    )
                                                    )
                Defendant.                          )
 MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                  PRELIMINARY INJUNCTION
       Before this Court is Defendant Kissler & Co., Inc’s Motion for Preliminary Injunction.

ECF No. 7. For the reasons stated below, Defendant’s Motion is denied.

          I.   Background

       Plaintiff Elias Industries, Inc. is a wholesale distributor of plumbing parts that primarily

sells OEM plumbing parts, which are parts made by an original equipment manufacturer. Br. in

Supp. of Mot. for Prelim. Inj., ECF No. 8, at 3. Defendant Kissler is a plumbing repair part

manufacturer and distributor that primarily sells non-OEM parts. Id. at 2.

       On July 6, 2020, Elias initiated this action by filing a four count complaint. See Compl.,

ECF No. 1. As Elias tells it, Elias maintains an online client portal (the “Client Portal”) that its

customers can apply to Elias to access. See id. at ¶ 10. The Client Portal allows customers to place

and track orders and provides further information on product pricing, availability, and the

customer’s order history. Id. In September of 2018, Elias used internet technology vendor

KickFire to help Elias understand which customers were using its Client Portal, when they were

using it, and for what purposes. Id. at ¶¶ 13, 14. Elias began monitoring access to the Client Portal,
         Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 2 of 10




including by tracking the IP addresses of its Client Portal users. Id. at ¶¶ 14, 18. Through the

monitoring, Elias learned that one of its Bronx-based customer’s Client Portal log-in credentials

were being used in Carlstadt, New Jersey—where Kissler’s headquarters were located. Id. at

¶¶ 19–21. Elias traced that IP address and learned that the computer accessing the Client Portal

was located at Kissler’s Offices in New Jersey. Id. at ¶ 21. Kissler, however, did not have

authorization to access Elias’s Client Portal. Id. Rather, Kissler used Elias’s Bronx-based

customer’s log-in credentials to access Elias’ pricing and inventory information as well as Elias’s

Bronx-based customer’s previous inquiries. Id. at ¶ 22. Kissler accessed the Client Portal using

the Bronx-based customer’s credentials numerous times between September 2018 and November

2018. Id. at ¶ 23.

       When Elias suspended its Bronx-based customer’s log-in credentials, a former Elias

employee, who then worked for Kissler, used his old credentials to give Kissler access to the Client

Portal. Id. at ¶¶ 24–28. Upon further inquiry, Elias learned that thirteen (13) of its other customers’

credentials were used to access the Client Portal from Kissler’s location. See id. at ¶ 28.

       Elias’ Complaint in this case included four counts: (I) violations of the Computer Fraud

and Abuse Act, 18 U.S.C. § 1030, et seq.; (II) tortious interference with existing contractual

relations; (III) tortious interference with prospective contractual relations; and (IV) procurement

of information by improper means. See Compl., ECF No. 1, at Counts I–IV.1

       On July 20, 2020, the Pennsylvania Record published an article regarding Elias’ lawsuit

against Kissler. See Br. in Opp. to Mot. for Prelim. Inj., ECF No. 13-1, Ex. A-1. That article did




1
 On October 7, 2020, Elias filed an Amended Complaint against Kissler and against Elias’ former
employee, Kenneth Hans. ECF No. 29. Elias voluntarily dismissed its claims against Defendant
Hans on December 21, 2020. ECF No. 57. The Amended Complaint added trade secret-related
counts and requests for punitive damages and attorney fees.
                                                  2
        Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 3 of 10




not contain any statements from Elias’ representatives. Id. In late July of 2020, Elias e-mailed

copies of the Complaint to twelve (12) of its customers to make them aware of the litigation and

to avoid them hearing of the litigation first from the media. Decl. of R. Elias, ECF No. 13-1, at

¶¶ 7–8. These e-mails contained no commentary or characterization regarding the litigation, the

parties, or the allegations. Id. at ¶ 9; see e.g., E-mail from R. Elias dated July 30, 2020, ECF No.

7-2. Kissler attached the following exemplar email to its Motion for Preliminary Injunction:




E-mail from R. Elias dated July 30, 2020, ECF No. 7-2 (redactions in original filing). Each of the

twelve (12) recipients of Elias’ e-mails attaching a copy of the Complaint were customers of Elias

whose Client Portal log-in credentials had been used at a Kissler location. Jan. 7, 2021 Oral Arg.

Transcript, ECF No. 67, at 25:1–20. Elias was motivated to notify those twelve (12) customers

about the Complaint to put them on notice that their log-in credentials were compromised. Id.

       Kissler filed its Motion for Preliminary Injunction to stop Elias from circulating copies of

the original Complaint to members of the plumbing parts industry.2 See Mot. for Prelim. Inj., ECF


2
 The Amended Complaint was filed after Defendant’s Motion for Preliminary Injunction and
Defendant’s Motion seeks to enjoin distribution of the original Complaint only. In addition,
neither party has represented that Elias disseminated copies of the Amended Complaint to
anyone except parties to the litigation Kissler and former-defendant Kenneth Hans, each of
whom received the Amended Complaint in accordance with the Federal Rules of Civil
Procedure.
                                                 3
        Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 4 of 10




No. 7. Kissler’s Motion for Preliminary Injunction claims that Elias’s e-mails attaching a copy of

the Complaint are commercial speech that violated the Lanham Act’s prohibition on false

advertising and caused Kissler to suffer irreparable harm, including loss of business opportunities

and harm to its reputation. See generally Br. in Supp. of Mot. for Prelim. Inj., ECF No. 8. Both

sides represented to the Court on multiple occasions that an evidentiary hearing was neither

requested nor necessary to resolve Kissler’s Motion for Preliminary Injunction. See e.g., Minute

Entry, ECF No. 58. The parties did, however, request oral argument, which the Court held on

January 7, 2021. See id; Minute Entry, ECF No. 63; Jan. 7, 2021 Oral Arg. Transcript, ECF No.

67.

        II.    Legal Standard

       “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. NRDC, Inc., 555 U.S. 7, 24 (2008); Greater Phila. Chamber of Commerce v. City of Phila., 949

F.3d 116, 133 (3d Cir. 2020) (courts should grant preliminary injunctions only in “limited

circumstances”); Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 800 (3d Cir.

1989). Four factors inform a court’s decision as to the issuance of a preliminary injunction:

               (1) The likelihood that the plaintiff will prevail on the merits at final
               hearing; (2) the extent to which the plaintiff is being irreparably
               harmed by the conduct complained of; (3) the extent to which the
               defendant will suffer irreparable harm if the preliminary injunction
               is issued; and (4) [that] the public interest [weighs in favor of
               granting the injunction.]

                                                 ***

               Generally, the moving party must establish the first two factors and
               only if these ‘gateway factors’ are established does the district court
               consider the remaining two factors. The court then determines ‘in its
               sound discretion if all four factors, taken together, balance in favor
               of granting the requested preliminary relief.


                                                  4
        Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 5 of 10




Greater Phila. Chamber of Commerce, 949 F.3d at 133 (citations omitted)); see also Reilly v. City

of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017), as amended (June 26, 2017) (citing Del. River

Port Auth v. Transamerican Trailer Transp., Inc., 501 F.2d 917, 919–20 (3d Cir. 1974)); Ace Am.

Ins. Co. v. Wachovia Ins. Agency Inc., 306 Fed.Appx. 727, 732 (3d Cir. 2009); 13 Moore’s Federal

Practice – Civil § 65.22 (2020).

       To establish a likelihood of success on the merits, the movant must “demonstrate that it

can win on the merits (which requires a showing significantly better than negligible but not

necessarily more likely than not).” Reilly, 858 F.3d at 179; see also, 42 Am. Jur. 2d Injunctions

§ 18 (2020) (explaining that to obtain a preliminary injunction, the movant must show that it is

“reasonably likely” to succeed on the merits.). Even where a movant succeeds in showing a

likelihood of success on the merits, if the other three factors are not satisfied, the court should

exercise its discretion to deny the preliminary injunction. See Winter, 555 U.S. at 32 (“An

injunction is a matter of equitable discretion; it does not follow from success on the merits as a

matter of course.”).

       “A failure to demonstrate irreparable injury must necessarily result in the denial of a

preliminary injunction.” Ace Am. Ins. Co., 306 Fed.Appx. at 732 (citations omitted). To establish

irreparable harm, the movant must show “that it is more likely than not to suffer irreparable harm

in the absence of preliminary relief.” Reilly, 858 F.3d at 179. To do so, the movant “must

demonstrate a potential harm which cannot be redressed by a legal or an equitable remedy

following a trial.” Instant Air, 882 F.2d at 801. The risk of irreparable harm cannot be speculative;

“mere risk” of irreparable harm is insufficient—the movant must make a “clear showing of

immediate irreparable injury, or a presently existing actual threat; [an injunction] may not be used

simply to eliminate the possibility of a remote future injury, or a future invasion of rights[.]”


                                                 5
           Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 6 of 10




Holiday Inns of Am. v. B & B Corp., 409 F.2d 614, 618 (3d Cir. 1969); Continental Grp., Inc. v.

Amoco Chems. Corp., 614 F.2d 351, 359 (3d Cir. 1980); Hadeed v. Advanced Vascular Res. of

Johnstown, LLC, Case No. 3:15-cv-22, 2016 U.S. Dist. LEXIS 169709 at *8 (W.D. Pa. Dec. 8,

2016).

         “In the absence of exceptional circumstances, economic loss does not qualify as irreparable

harm [and] ‘[a]n inability to precisely measure financial harm does not make that harm irreparable

or immeasurable.’” Hadeed, 2016 U.S. Dist. LEXIS 169709 at *7–8 (quoting Acierno v. New

Castle Cty., 40 F.3d 645, 655 (3d Cir. 1994)); see also, Sampson v. Murray, 415 U.S. 61, 90

(1974) (“The possibility that adequate compensatory or other corrective relief will be available at

a later date, in the ordinary course of litigation, weighs heavily against a claim of irreparable

harm.”).

         III.   Discussion

             A. Kissler Cannot Demonstrate Likelihood of Success on the Merits

         Kissler bases its request for preliminary injunction on its claim that Elias committed false

advertising under the Lanham Act when it sent copies of the Complaint to industry participants.

To obtain a preliminary injunction, Kissler must prove that it is likely to succeed on the merits of

its Lanham Act allegations. See Greater Phila. Chamber of Commerce, 949 F.3d at 133.

         Generally speaking, the Lanham Act prohibits false advertising. See 15 U.S.C. § 1125.

Technically speaking, it provides:

                Any person who, on or in connection with any goods of services, or
                any container of goods, uses in commerce any word, team, name,
                symbol, or device, or any combination thereof, or any false
                designation of origin, false or misleading description of fact, or false
                or misleading representation of fact which . . .


                                                   6
           Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 7 of 10




                 (B) in commercial advertising or promotion misrepresents the
                 nature, characteristics, qualifies or geographic origin of his or her or
                 another person’s good, services, or commercial activities,

                 shall be liable in a civil action by any person who believes that he
                 or she is likely to be damaged by such act.
15 U.S.C. § 1125(a). By its own terms, § 1125 only applies to representations “in commercial

advertising or promotion.” Id. “Commercial advertising or promotion” is limited to:

                 (1) commercial speech; (2) by a defendant in commercial
                 competition with the plaintiff; (3) for the purpose of influencing
                 customers to buy the defendant’s goods or services; and (4)
                 disseminated sufficiently to the relevant purchasing public to
                 constitute “advertising” or “promotion” with the industry.
See e.g., Peek v. Whittaker, 2:13-cv-1188, 2016 WL 6806265, at *7 (W.D. Pa. Nov. 17, 2016)

(Hornak, C.J., then-J.); Caldon Inc. v. Adv. Measurement & Analysis Grp., Inc., 515 F.Supp.2d

565, 578 (W.D. Pa. 2007) (citing Seven Up Co. v. Coca-Cola Co., 86 F.3d 1379, 1384 (5th Cir.

2007)).

          For speech to be commercial, the court considers: “(1) is the speech an advertisement; (2)

does the speech refer to a specific product or service; and (3) does the speaker have an economic

motivation for the speech.” U.S. Healthcare, Inc. v. Blue Cross of Greater Phila., 898 F.2d 914,

933 (3d Cir. 1990). “Stated succinctly, the ‘commercial speech doctrine rests heavily on the

common sense distinction between speech proposing a commercial transaction . . . and other

varieties of speech.’” Id. (quoting Zauderer v. Office of Disciplinary Counsel, 471 U.S. 626, 637

(1985) (internal quotations omitted)). Black’s Law Dictionary defines “advertisement” as “[a]

commercial solicitation; an item of published or transmitted matter made with the intention of

attracting clients or customers.” Advertisement, Black’s Law Dictionary (11th ed. 2019).

          Elias’ e-mails transmitting a copy of the Complaint to approximately twelve customers do

not contain a commercial solicitation, and the Complaint was not created with the intent of


                                                    7
        Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 8 of 10




attracting clients or customers, but rather to right the perceived wrongs alleged therein.

Furthermore, the e-mails at issue were not created with the intention of attracting clients or

customers. They were sent to a particular set of twelve of Elias’ existing customers who had their

log-in credentials used at Kissler’s headquarters, to inform them of that use. Jan. 7, 2021 Oral

Arg. Transcript, ECF No. 67, at 25:1–20. The e-mails also did not refer to a particular product.

Though Elias may have been motivated economically to stop unauthorized access to its Client

Portal, that economic benefit does not stem from a proposed transaction. In sum, the e-mails fall

outside the common sense understanding of speech that proposes a commercial transaction.

Therefore, they are not commercial speech, commercial advertising, or promotion within the

purview of the Lanham Act. In addition to the fact that the e-mails transmitting the Complaint are

not commercial speech, they also were not sent for the purpose of influencing customers to buy

Elias’s goods or services. Rather, Elias disseminated them to inform its existing clients that their

log-in credentials might be compromised. Id,. Accordingly, Kissler is unlikely to succeed on a

Lanham Act claim.

       In addition to establishing that Elias’ e-mails were considered “commercial advertising or

promotion,” Kissler would also need to demonstrate the following five elements to succeed under

the Lanham Act:

               (1) [Elias] has made false or misleading statements as to [its] own
               product or another’s; (2) there is actual deception or at least a
               tendency to deceive a substantial portion of the intended audience;
               (3) the deception is material in that it is likely to influence
               purchasing decision; (4) the advertised goods traveled in interstate
               commerce; and (5) there is a likelihood of injury to [Kissler] in
               terms of declining sales, loss of good will, etc.
See Penrod Ricard USA, LLC v. Bicardi USA, Inc., 653 F.3d 241, 248 (3d Cir. 2011); Peek, 2016

WL 6806265 at *7. Kissler cannot carry this burden with respect to the second prong. Elias


                                                 8
           Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 9 of 10




circulated the Complaint and informed twelve of its clients that Elias had filed the Complaint. See

e.g., E-mail from R. Elias dated July 30, 2020, ECF No. 7-2 (redactions in original filing). The

fact that Elias filed the Complaint is literally true. See Am. Compl., ECF No. 1; see Peek, 2016

WL 6806265, at *8 (finding that there is no deception or tendency to deceive in circulating a copy

of a preliminary injunction order when the fact the preliminary injunction order existed is literally

true). The e-mails at issue do not characterize the contents of the Complaint. At most, the

Complaint can be seen as an account of the events as Elias believes them to be. Certainly, Kissler

may dispute Elias’ account as part of its defense in this lawsuit and Elias will need to prove its

allegations in order to ultimately succeed in this lawsuit. However, Kissler has not demonstrated

that Elias does not believe the allegations in the Complaint to be true. Therefore, there was no

actual deception or tendency to deceive and Kissler is not likely to succeed in a Lanham Act claim.

          Given that Kissler is unlikely to succeed on the merits of a Lanham Act claim, it cannot

meet the standard for a preliminary injunction. Greater Phila. Chamber of Commerce, 949 F.3d

at 133.

          IV.    Conclusion

      For these reasons, Kissler’s Motion for Preliminary Injunction, ECF No. 7, is hereby

DENIED.

      DATED this 5th day of February, 2021.



                                              BY THE COURT:


                                              /s/ Christy Criswell Wiegand
                                              CHRISTY CRISWELL WIEGAND
                                              United States District Judge


                                                 9
       Case 2:20-cv-01011-CCW Document 68 Filed 02/05/21 Page 10 of 10




cc (via ECF email notification):

All Counsel of Record




                                     10
